SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Defendant appeals from a judgment entered after jury trial, convicting him of illegal re-entry under 8 U.S.C. §§ 1326(a), and sentencing him pursuant to 1326(b)(2).
Defendant argues that his sentence is illegal under the principles articulated in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), but *14concedes that we are bound to affirm the judgment of the district court by the Supreme Court’s decision in Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998). Even if defendant could be understood to argue that Almendarez-Torres was abrogated by Apprendi, that argument was squarely rejected by our recent decision in United States v. Latorre-Benavides, 241 F.3d 262 (2d Cir.2001) (per curiam). Accordingly, we affirm the judgment of the district court.